DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 05/12/2021.  These drawings are ACCEPTABLE.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with NORMON P. SOLOWAY on 05/17/2021.
The application has been amended as follows: 
Claim 1 Line 16 currently states: “the valve housing is provided with at least a part of a first communicating passage that”
Has been changed to state: --the valve housing is provided with at least a first part of a first communicating passage that--
Claim 2 Line 1-2 currently states: “wherein the first part of the first communicating passage has a hole extending in an axial direction of the”
Has been changed to state: --wherein the first part of the first communicating passage is a hole extending in an axial direction of the--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
--CLAIM(S) 1-3 and 5, IS/ARE ALLOWABLE FOR THE REASONS SET FORTH IN THE NON-FINAL OFFICE ACTION MAILED ON 04/08/2021.--
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        



/PATRICK HAMO/Primary Examiner, Art Unit 3746